PROB 12A
(7/93)


                        UNITED STATES DISTRICT COURT
                                       for
                             Western District of Texas
                           Report on Offender Under Supervision

Name of Offender: James Aaron Zuniga                         Case Number: A-11-CR-142(1)SS

Name of Sentencing Judicial Officer: Honorable Sam Sparks Sr. U.S. District Judge

Date of Original Sentence: August 16, 2011

Original Offense: Ct. 1: Possession with Intent to Distribute 500 grams or more of Cocaine, in
violation of 21 U.S.C. 841 §§ (a)(1) & (b)(1)(B) and Ct. 2: Felon in Possession of a Firearm, in
violation of 18 U.S.C. § 922(g)(1)

Original Sentence: 100 months’ custody in the Bureau of Prisons on Counts 1 and 2 to be served
concurrently, four (4) years of supervised release on Count 1 and three (3) years of supervised
release on Count 2 to be served concurrently; with the following special conditions: drug and
mental health treatment; abstain from the use of alcohol and all other intoxicants; take all
medication as prescribed; financial disclosure; and $200 special assessment (paid in full).

Type of Supervision: Supervised Release      Date Supervision Commenced: September 1, 2017

Assistant U.S. Attorney: Jennifer S. Freel Defense Attorney: Guillermo Jose Gonzalez- retained



                               PREVIOUS COURT ACTION

On June 1, 2015, the defendant’s sentence was reduced from 100 month’s custody to 84 months’
custody as to both counts to run concurrently, pursuant to 18 U.S.C. § 3582(c)(2).


                             NONCOMPLIANCE SUMMARY

Violation of Mandatory Condition No. 1: “The defendant shall not commit another federal,
state, or local crime.”

Violation of Standard Condition No. 7: “The defendant shall refrain from excessive use of
alcohol and shall not purchase, possess, use, or administer any controlled substance or any
paraphernalia related to any controlled substance, except as prescribed by a physician.”
Zuniga, James Aaron
Report on Offender Under Supervision
Page 2

Nature of Non-compliance: On March 22, 2020, Zuniga was arrested by the Buda, Texas Police
Department and charged with Driving While Intoxicated 3rd - felony. The affidavit of arrest
indicates Zuniga was observed in his vehicle at 3am stopped at an intersection. When the officer
approached Zuniga, the defendant appeared to be asleep on the driver’s side, with the vehicle in
park and running. Zuniga emanated an odor of alcohol and exhibited slurred speech and general
confusion. He refused field sobriety tests. He was taken into custody and was subsequently
released on bond. The case remains pending in Hays County Court.

U.S. Probation Officer Action: The defendant is currently on bond and is required by Hays
County Pretrial Services to utilize a breathalyzer. Considering the current situation with COVID
19 he will not be referred to counseling at this time but has been given a Cognitive Behavioral Self
Study workbook to complete and discuss with the probation officer. It was respectfully
recommended no action be taken to allow the State Court to dispose of the case. Zuniga has advised
he plans to plead not guilty. Any further violations will be reported to the Court.

                                                     Respectfully submitted,



                                                     Laura W. Howard
                                                     United States Probation Officer
                                                     Date: 3/30/2020


Approved:      ______________________
               Hector Garcia, Supervising
               United States Probation Officer
ZUINGA, James Aaron
Report on Offender Under Supervision
Page 3



THE COURT ORDERS:

[X] No Action

[ ] Submit a Request for Modifying the Conditions or Term of Supervision

[ ] Submit a Request for Warrant or Summons

[ ] Other



                                                   __________________________
                                                   Honorable Susan Hightower
                                                   United States Magistrate Judge

                                                          March 30, 2020
                                                   Date: _______________




    The Court is to be advised immediately of any further alcohol use by Defendant.
